                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICHARD JEANE, et al.,                                )
                                                      )
                           Plaintiffs,                )        Civil Action No. 18-1071
                                                      )
         v.                                           )        Judge Cathy Bissoon
                                                      )
GARY C. GALLOWAY,                                     )
                                                      )
                           Defendant.                 )
---------------------------------------------------------------------------------------------------------------------

GARY GALLOWAY, et al.,                                )
                                                      )
                           Plaintiffs,                )        Civil Action No. 18-1124
         v.                                           )
                                                      )        Judge Cathy Bissoon
RICHARD JEANE, et al.,                                )
                                                      )
                           Defendants.                )


                                                     ORDER

         The Jeanes have filed an Answer in Civil Action No. 18-1124. Neither the Complaint

nor the Answer in 18-1124 make reference to “RANGE RESOURCES APPALACHIA – LLC”

– at least with respect to that entity being a party properly before the Court. Accordingly,

the Clerk of Court will be instructed to remove Range Resources from the caption in Civil

Action No. 18-1124.

         In addition, the Court has reviewed the Jeanes’ Motion (Doc. 7 in 18-1071) to consolidate

the two cases, and the request is well-taken. Pursuant to the undersigned’s Practices &
Procedures, Mr. Galloway had eleven days to file a response in opposition to the Jeanes’

(non-dispositive) Motion; and none has been offered.1

       Even had Mr. Galloway opposed consolidation, the Court does not believe that it could

be dissuaded. As the Jeanes’ counsel highlights, the Galloways’ causes in 18-1124 would

qualify as “Compulsory Counterclaims” to the prior-filed claims in 18-1071. See Fed. R. Civ. P.

13(a)(1). Although questions may remain regarding whether a Rule 13(a)-exception applies,

consolidating these actions plainly would be consistent with the Rule’s spirit and intent.2

       Finally, it appears that consolidation would be in the interests of the parties, and the

Court, in terms of efficiency and orderly judicial administration. In 18-1124, an Answer has

been filed, and the next step would be to establish discovery and related case-management

deadlines. In 18-1071, a Motion to Dismiss has been filed, and it is ripe for adjudication.

It makes little sense for the parties to proceed to discovery, in either of the cases, with threshold

Rule 12(b) challenges pending.




1
  See Ps & Ps at § II.F (available at the webpage: http://www.pawd.uscourts.gov/content/cathy-
bissoon-district-judge). The Motion to Consolidate was filed on September 7, 2018, and any
response was due by September 18th. Even were counsel unaware of the Ps & Ps, the Court’s
text-Order dated September 18th (see Doc. 11) alerted the parties that motions-practice would be
governed thereunder, and it advised that “no [separate] briefing schedule[s] will issue.” Id.
Giving counsel every benefit of the doubt, eleven days after the September 18th Order would
have resulted in a due-date of October 1st. Had Mr. Galloway wished to oppose consolidation,
he had more than ample time and opportunity to do so. Cf. Order dated Nov. 30, 2018 (Doc. 7
in 18-1124) (highlighting the pendency of the request-to-consolidate, and noting the lack of
response in opposition).

2
  Under Rule 13(a)(2)(A), “[t]he pleader need not state the claim if . . .[,] when the action was
commenced, the claim was the subject of another pending action.” Id. Here, the Jeanes filed
their Complaint in federal court on August 16th; the Galloways filed their state-court action on
August 20th; and the Jeanes served their federal-Complaint on Mr. Galloway on August 28th.
See generally Doc. 7 in 18-1071 at 2 (summarizing time-frames, confirmed/reflected in the
record). Whether Rule 13 specifically applies is somewhat beside the Court’s point; namely,
that the structure and intent of Rule 13(a) favor consolidation.
                                                  2
          Consistent with the foregoing, the Jeanes’ Motion to Consolidate (Doc. 7 in 18-1071)

is GRANTED, as follows. The two cases are consolidated, under Lead Case No. 18-1071,

until otherwise ordered. All pleadings, motions and other papers related to 18-1124 shall be filed

at the Lead Case, 18-1071; and counsel for the Galloways in 18-1124 will be added to the docket

in 18-1071 (as will Sandra Galloway, who is a Plaintiff in 18-1124 but not a Defendant in

18-1071). In the meantime, Civil Action No. 18-1124 will be administratively closed,

for statistical purposes only. The administrative closure has no effect on the parties’ substantive

rights.

          Otherwise, adjudication of the claims in 18-1124 will be held in abeyance, pending

resolution of the Motion to Dismiss in 18-1071.

          IT IS SO ORDERED.



January 7, 2019                                       s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  3
